DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 28 February 2022.  Claims 1-3 and 5-21 are pending, wherein claims 19-21 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. Frederick D. Kim, on 13 May 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A photoplethysmograph system to measure a physiologic parameter of interest, the system comprising: 
one or more light-emitting diodes (LED) each configured to emit an adjusted, constantly-on light signal during a measurement period, wherein the one or more light-emitting diodes are in optical contact with an epidermal surface, wherein each of the one or more light-emitting diodes emits the constantly-on light signal into a tissue via the epidermal surface, and wherein the tissue contains a pulsating blood flow; 
one or more bioimpedance circuits arranged adjacent to the light-emitting diodes and configured to measure a tissue impedance via one or more electrodes contacting the epidermal surface;
a light-intensity sensor circuit comprising an amplifier configured to convert a reflected LED light from the tissue into an electric signal proportional to a reflected light intensity, wherein the electric signal is bandpass filtered with a narrow filter tuned to the physiologic parameter of interest to yield a filtered signal specific to the physiologic parameter of interest; 
a strap in which the light-emitting diodes, the light-intensity sensor circuit, and the bioimpedance circuits are arranged in a row;
an active LED current adjustment circuit operatively connected to both the light-intensity sensor circuit and the one or more light-emitting diodes and comprising a current controlling device configured to take a sample of the filtered electrical signal and adjust the intensity of the constantly-on light signal emitted from each of the one or more light-emitting diodes until the filtered electric signal generated from the reflected LED light intensity is within a desired voltage range; and

a processor configured to
the current controlling device comprises a digital to analog converter and a transistor configured to supply a constant current signal to the one or more light-emitting diodes.

Claim 5. (Currently Amended) The photoplethysmograph system of claim 1, wherein the current controlling device comprises a dedicated integrated circuit configured to adjust the current signal to the one or more light-emitting diodes.

Claim 8. (Currently Amended) The photoplethysmograph system of claim 1, wherein the light-intensity sensor circuit is maximally sensitive at a same frequency of the light signal emitted by each of the one or more light-emitting diodes.

Claim 13. (Cancelled) 

Claim 14. (Currently Amended) The photoplethysmograph system of claim 1, wherein 
extends along a first direction along which the one or more light-emitting diodes, [[and]] the light-intensity sensor circuit, and the bioimpedance circuits are arranged.

Claim 15. (Currently Amended) The photoplethysmograph system of claim 1 [[13]], wherein the light-intensity sensor circuit is disposed between two of the light-emitting diodes.

Claim 17. (Currently Amended) The photoplethysmograph system of claim 1, further comprising:
an accelerometer configured to detect a motion of the system, wherein
 the physiologic parameter is not determined while the motion is detected.  

Claim 18. (Cancelled) 

Claim 19. (Cancelled)

Claim 20. (Currently Amended) The photoplethysmograph system of claim 1 [[19]], wherein the strap includes a pair of channels between which the light-emitting diodes, the light-intensity sensor circuit[[s]], and the bioimpedance circuits are arranged.

Claim 21. (Currently Amended) The photoplethysmograph system of claim 1, 

each of the one or more bioimpedance circuits is bendable and extends [[and]] along the strap.  



Allowable Subject Matter
Claims 1-3, 5-12, 14-17, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of elements using a constantly on light source for photoplethysmography in combination with a bioimpedance sensor, particularly wherein the structure of the light sources with the bioimpedance sensor arranged along the strap has not been sufficiently described by the prior art.
Previously cited Richards et al. (US Publication no. 2014/0016210) does show in figure 6A optical sources and sensors arranged in a row along a portion of the strap.  However, the reference does not show or teach a bioimpedance sensor combined with the optical sources and sensors, nor does it teach the sensors in a row along the strap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 May 2022